Title: To Benjamin Franklin from the Comte Sutton de Clonard, 15 March 1779
From: Sutton de Clonard, Jean, comte
To: Franklin, Benjamin


15 March 1779./.
M. de Clonard has the honour of presenting his best Compliments, & prays him to Send him per Bearer the two Passports, he left with him yesterday, & the needfull papers he was so kind as to Say he would add to ’em, & for which he returns his thanks.
He also prays that when a Cartel Ship will come for the Exchange of prisoners, He may think of ordering that Thomas Wilkinson formerly Pilot of the Drake Arm’d Ship, & now prisoner on his parole at St. Pol de Leon in Brittany may be comprehended in the first Exchange—
 
Addressed: A Monsieur / Monsr. Franklin Ministre / Plenipotentiaire des Etats unis / de l’Amerique—/ à Passy./.
Endorsed: M. le Comte de Clonard Thos Wilkinson to be one of the first Prisoners exchang’d—
Notations in different hands: Le Comte de 15. March 1779. / Clonard le Comte de 15. March 1779.
